NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



GILES E. ORCUTT, DOC#054904                   )
                                              )
              Appellant,                      )
                                              )
v.                                            )        Case No. 2D17-3941
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 13, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; William D. Sites, Judge.


PER CURIAM.


              We affirm the summary denial of Mr. Orcutt's motion for postconviction

relief. Our affirmance is without prejudice to Mr. Orcutt's pursuing any administrative

remedies he may have with the Florida Commission on Offender Review.



CASANUEVA, SALARIO, and BADALAMENTI, JJ., Concur.